Citation Nr: 0204358	
Decision Date: 05/10/02    Archive Date: 05/17/02

DOCKET NO.  97-15 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for pulmonary tuberculosis 
(PTB).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had recognized duty from August 1942 to June 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

In the January 1997 rating decision, the RO found no new and 
material evidence to reopen the claim for service connection 
for PTB.  The Board confirmed that finding in a December 1997 
decision on appeal.  The veteran appealed that decision to 
the U.S. Court of Veterans Appeals (known as the U. S. Court 
of Appeals for Veterans Claims as of March 1, 1999) (Court).  
By Order dated in February 1999, the Court vacated the 
Board's December 1999 and remanded the matter for 
readjudication consistent with the holding in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  In a December 1999 decision, 
the Board found new and material evidence to reopen and 
remanded the claim to the RO for readjudication of the matter 
on the merits.  

Upon the return of the claim to the Board, the Board issued a 
decision in October 2000 in which it denied service 
connection for PTB.  The veteran again appealed that decision 
to the Court.  By Order dated in June 2001, the Court vacated 
the Board's decision and remanded the matter for 
consideration of the impact of new legislation on the claim.  
By letter dated in October 2001, the Board advised the 
veteran of the Court's action and afforded him 90 days in 
which to submit additional evidence or argument in support of 
his appeal, noting that any evidence must be accompanied by a 
waiver of consideration of that evidence by the RO.  In 
January 2002, the Board received a chest X-ray report dated 
that same month and an actual X-ray film, as well as a 
statement from the veteran, which did not include waiver of 
RO consideration of the evidence.  

At the time of the Board's October 2001 letter, VA regulation 
required the Board to refer pertinent evidence received at 
the Board to the RO for preparation of a supplemental 
statement of the case, unless the Board could allow the claim 
or the claimant waived the procedural right.  38 C.F.R. § 
20.1304(c) (2001).  However, recent amendments to VA 
regulations removed that requirement.  67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified as amended at 38 C.F.R. 
§ 20.1304).  These amendments are applicable to appeals 
pending at the Board on February 22, 2002.  67 Fed Reg. at 
3,099.  Therefore, applying the amended version of the 
regulation, the Board will proceed to evaluate the merits of 
the veteran's claim, to include consideration of the evidence 
recently submitted by the veteran.          
 

FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no competent medical evidence of active PTB in 
service or within three years after the veteran's separation 
from service, or competent medical evidence of a nexus 
between the veteran's current PTB and his period of active 
duty service.


CONCLUSION OF LAW

PTB was not incurred or aggravated, and may not be presumed 
to have been incurred, during active duty service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.374 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. 
§§ 3.102, 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
April 2000 supplemental statement of the case, the RO 
provided the veteran and his representative with the laws and 
regulations applicable to a service connection claim and gave 
notice as to the evidence of record and the evidence needed 
to substantiate his claim.  In addition, the RO has secured 
private records as authorized by the veteran.  There is no 
indication of outstanding relevant VA records.  Although the 
RO has not secured a medical examination or opinion, the 
criteria for requiring such action are not met, as discussed 
in more detail below.  Finally, the veteran has had ample 
opportunity to present evidence and argument as to the 
service connection claim.  In fact, the Board remanded the 
case in December 1999 partially for the purpose of ensuring 
that all relevant evidence was of record.  Therefore, there 
is no indication that the Board's present review of the claim 
will result in any prejudice to the claimant.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

No particular service medical records for the veteran were 
available.  The records received in March 1966 specified that 
no entrance or separation physical examination reports were 
available.  No X-rays were found.  A report of physical 
examination with unclear date included illegible comments as 
to findings about the lungs; however, there were no defects 
noted as important or as a bar to service.  The Affidavit for 
Philippine Army Personnel completed by the veteran in 
February 1946 reflected no wounds or illnesses alleged to 
have been incurred during service.  However, several copies 
of discharge documents submitted by the veteran purport to 
show discharge due to physical disqualification, though the 
disqualifying disability was not listed.  

A March 1966 affidavit from J. Encanto, a medical surgeon in 
service, indicated that he treated the veteran in September 
1944 for symptoms of chest and back pain, cough, hemoptysis, 
and weight loss.  The diagnosis was PTB.  The veteran was 
unimproved after extended treatment and was discharged from 
service due to disability from PTB.  Additional affidavits 
from lay persons dated in March 1966 and April 1966 indicated 
that each individual knew the veteran in service, that he was 
treated in 1944 for PTB, and that he was ultimately 
discharged for disability due to PTB.  

A July 1968 affidavit from R.R., who worked as a nurse at a 
hospital that was open before and after the war, stated that 
the veteran was hospitalized for one month for treatment of 
active PTB in June 1946.  He thereafter was a regular 
outpatient until 1949, though he still received treatment at 
a different facility.  She noted that hospital records from 
1945 to 1950 had been destroyed.  A July 1968 statement from 
P. Camacho, M.D., related that he treated the veteran for PTB 
from February 1954 to December 1955.  

Records from Veterans Memorial Hospital and Angel Salazar 
Memorial General Hospital reflected multiple hospitalizations 
from 1968 to 1974 and from 1993 to 1999.  Diagnoses from the 
admissions dated from 1971 generally included PTB.  Chest X-
rays dated from March 1988 through January 2002 showed 
moderately advanced bilateral PTB.  Records associated with 
the May 1973 hospitalization included history from the 
veteran in which he related having his first episode of 
hemoptysis in 1944.  He was diagnosed as having PTB in 1946.  
Otherwise, the records were negative for reference to or 
opinion about any relationship between the veteran's PTB and 
service.   

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994) (specifically addressing claims based ionizing 
radiation exposure). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 C.F.R. § 3.303(d).

Active tuberculosis is a specified chronic disease, which is 
presumed to have been incurred in service, although not 
otherwise established as such, if manifest to a degree of ten 
percent or more within three years of the date of separation 
from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 
3.309(a).  Evidence of activity on comparative study of X-ray 
films showing pulmonary tuberculosis within the three-year 
presumptive period for chronic disease will be taken as 
establishing service connection for active pulmonary 
tuberculosis subsequently diagnosed by approved methods, but 
service connection and evaluation may be assigned only from 
the date of such diagnosis or other evidence of clinical 
activity.  38 C.F.R. § 3.371(a).  

A service department diagnosis of active pulmonary 
tuberculosis will be accepted unless designated medical 
personnel certify that such diagnosis was incorrect.  
38 C.F.R. § 3.374(a).  A diagnosis of active pulmonary 
tuberculosis by VA medical authorities as the result of 
examination, observation, or treatment generally will be 
accepted for rating purposes. 38 C.F.R. § 3.374(b).  However, 
a diagnosis of active pulmonary tuberculosis by private 
physicians on the basis of their examination, observation or 
treatment will not be accepted to show the disease was 
initially manifested after discharge from active service 
unless confirmed by acceptable clinical, X-ray or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment.  38 C.F.R. § 
3.374(c).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

In this case, the record is negative for actual service 
medical records.  Thus, the Board is unable to determine 
whether the veteran had PTB in service.  However, by the same 
token, there is no evidence revealing chronic PTB in service 
or PTB in service such that continuity of symptomatology may 
be shown thereafter for purposes of establishing service 
connection.  See 38 C.F.R. § 3.303(b); Savage, supra.  The 
affidavits from J. Encanto and other individuals dated in 
1966, more than 20 years after the veteran's separation from 
service, which purport to have knowledge of the veteran's 
diagnosis and treatment of PTB in service, are insufficient 
to establish service connection under 38 C.F.R. § 3.303(b).   

Moreover, there is no competent medical evidence of a nexus 
between the veteran's current PTB and his period of active 
duty service.  Although medical evidence clearly demonstrates 
a current diagnosis of PTB, such evidence fails to establish 
any relationship between the current disorder and service.  
The veteran's personal, lay opinion as to the etiology of the 
disorder is not competent medical evidence needed to 
establish service connection.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Similarly, the medical record 
that reflects history of hemoptysis in service with a 
diagnosis of PTB shortly thereafter, as reported by the 
veteran, is insufficient to establish a relationship to 
service, absent additional analysis by the recording 
physician.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

In addition, the Board finds that presumptive service 
connection is not in order.  Pursuant to VA regulation, a 
diagnosis of PTB will be acceptable only when provided in: 
(1) service department records; (2) VA medical records of 
examination, observation or treatment; or (3) private 
physician records on the basis of that physician's 
examination, observation or treatment of the veteran and 
where the diagnosis is confirmed by acceptable clinical, X-
ray or laboratory studies, or by findings of active 
tuberculosis based upon acceptable hospital observation or 
treatment.  38 C.F.R. § 3.374; Tubianosa v. Derwinski, 3 Vet. 
App. 181, 184 (1992).  In this case, there is no service 
department or VA diagnosis of active PTB, during or after the 
three-year presumptive period.  The remaining medical 
evidence suggesting diagnosis and treatment of active PTB 
within the presumptive period is not confirmed as required by 
VA regulation.  38 C.F.R. § 3.374(c).  See Savage, 10 Vet. 
App. at 497 (citing Tubianosa, supra) (there is clear 
regulatory guidance limiting the dating and type of evidence 
needed for service connection for tuberculosis). 

In summary, the Board finds no relative balance of evidence 
for and against the veteran's claim.  38 U.S.C.A. § 5107(b).  
Therefore, the Board finds that the preponderance of the 
evidence is against service connection for PTB.  38 U.S.C.A. 
§§ 1110, 1112, 5107(b); 38 C.F.R. §§ 3.303, 3.307, 3.374. 



ORDER

Service connection for PTB is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

